DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2020 has been entered. Claim 1 was amended.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 8/8/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/629,298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	Specifically, Application No. 13/629,298, fails to provide adequate support for “a wiper impregnated with a fuser oil and positioned to both clean the textured roller and to apply a coating of the fuser oil to form a barrier between the smooth toner layer and the textured roller, such that an adhesion of the smooth toner layer to the textured roller is prevented” as recited in independent claim 1.
This application discloses and claims only subject matter disclosed in prior Application No. 14/054,711, filed on 10/15/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Interpretation
The limitation “high frequency texture” in the claims is deemed proper since the expression “high frequency” has a customary meaning in the art and refers to a frequency having 150+ lines per inch (Spec., Pg. 6, lines 5-12). See MPEP 2111.01.




Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aslam USP (5234784, already of record) in view of Jacob (USP 6668152, already of record) and Mito (US 20130236220). 
	Regarding claim 1, Aslam teaches an apparatus for providing variable gloss adjustment, comprising:
	a textured roller (10) configured to imprint a texture onto a toner layer (15) applied on a substrate (16), the texture being imprinted by an application of a selected combination of heat and pressure by the roller (10) onto the toner layer (15) such that a specular gloss of the toner layer (15) on the substrate (16) is controlled (col. 4, lines 63-68 through col. 5, lines 10-30; col. 9, lines 11-23; see for example Fig. 2).
	
	Aslam does not explicitly teach that the textured roller (10) is capable of imprinting a high-frequency texture.
However, Jacob teaches a textured roller (136) capable of imprinting a high-frequency texture, for the benefit of masking the gloss differential (col. 4, lines 66-67 through col. 5, lines 1-14; see for example Figs. 2 and 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

	Aslam further teaches that release agents can be used (col. 10, lines 54-56).
	Neither Aslam nor Jacob explicitly teach the claimed wiper.
	However, in the same field of endeavor, Mito teaches a web 44 (wiper) that is composed of nonwoven textile (heat resistant felt fabric; para 0007) impregnated with silicone oil (fuser oil) and positioned to form a barrier between a toner layer and the roller 31, wherein the fabric is of a type that retains the silicon oil (fuser oil) and applies the oil continuously to the roller 31 on each revolution of the roller 31, for the benefit of both cleaning fuser roller 31 and to apply a coating of the silicone oil (fuser oil) directly to the roller 31 (para 0007, 0066-0071; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed wiper with the textured roller (10) of Aslam, as taught by Mito, for the benefit of both cleaning fuser roller (10) and to apply a coating of the silicone oil (fuser oil) directly to the roller (10).

	The recitation “onto a smooth toner layer” merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of Aslam is fully capable of imprinting on various types of toner layers, including smooth toner layers, since Aslam teaches a textured roller (10).

	Regarding claim 3, Aslam further teaches an electrophotographic copying apparatus (toner applicator) capable of applying a toner layer on the substrate (16) prior to imprinting by roller (10) (col. 12, lines 43-50). The recitation “configured to apply the smooth toner layer” merely recites an intended use of the apparatus and thus does not further structurally limit the apparatus as claimed. However, it is wholly expected that the electrophotographic copying apparatus (toner applicator) of Aslum is fully capable of applying various forms of toner layers, including smooth toner layers.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Aslam USP (5234784, already of record) in view of Jacob (USP 6668152, already of record) and Mito (US 20130236220) as applied to claim 1 above, and in further view of Kikuchi (US 20100322684, already of record).
Regarding claims 2 and 4, Aslam further teaches applying predetermined temperatures and pressures (col. 9, lines 11-23).
Aslam does not explicitly teach adjusting the heating temperature or the pressure applied to the toner layer.
	However, Kikuchi teaches that the heating temperature of roller (60) is adjustable and the pressure applied to the toner layer is adjustable; and further teaches sensors (67, 40a) coupled to the roller (60), the sensors (67, 40a) configured to control the selected combination of heat and pressure, for the benefit of maintaining the roller (60) at the fixing temperature and preventing application of excessive pressure (para 0039, 0042, 0046, 0049, 0050, 0057-0059, 0064, 0089-0091; see for example Figs. 2, 14, and .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aslam USP (5234784, already of record) in view of Jacob (USP 6668152, already of record), Mito (US 20130236220), and Kikuchi (US 20100322684) as applied to claim 4 above, and in further view of Sone (US 20060062586, already of record).
Regarding claims 5 and 6, as mentioned above, Aslam does not explicitly teach adjusting the heating temperature or the pressure.
However, Kikuchi further teaches that the sensors (67, 40a) comprise an infrared, non-contact temperature sensor (67) that forms a closed loop control system for controlling a temperature of the roller (60), wherein the infrared, non-contact temperature sensor (67) is configured to measure a current temperature of the roller (60) and to cause an adjustment of power to be applied to an induction heater (70), for the benefit of maintaining the roller (60) at the fixing temperature (para 0039, 0042, 0046, 0049, 0050, 0057-0059, 0064; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an infrared, non-contact sensor with the roller (10) of Aslam, as taught by Kikuchi, for the benefit of maintaining the roller (10) at the fixing temperature.


	Kikuchi of the previous art combination above does not explicitly teach plural infrared, non-contact temperature sensors.
	However, Sone teaches temperature detection mechanism comprising plural infrared, non-contact temperature sensors (17), for the equivalent purpose of detecting temperatures in plural places on heated roller (3) (para 0047, 0056, 0069-0071; see for example Figs. 1-3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use plural infrared, non-contact temperature sensors in the apparatus of the previous art combination above, as taught by Sone, for the equivalent purpose of detecting temperatures in plural places on the textured roller.
An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717